 




EXHIBIT 10.1




BASANITE INDUSTRIES, LLC




CONTRACTED SERVICES AND CONFIDENTIALITY AGREEMENT

 

This CONTRACTED SERVICES / CONFIDENTIALITY AGREEMENT (“Agreement”) is made as of
the _____ day of _________ by and between David L Anderson (hereinafter referred
to as “Contractor”) and PayMeOn, Inc. (hereinafter referred to, together with
its Basanite Industries and other subsidiaries, as “Company”).




WITNESSETH:




WHEREAS, Company wishes to engage Contractor to perform such services and
fulfill such duties as more fully set forth below (collectively along with any
deliverables or work product, the “Services”) in the capacity of “Interim CEO”,
an independent contractor, and Contractor is willing to provide the Services to
the Company and as requested by the Company; and




WHEREAS, both Contractor and Company have access to and desire to protect their
own Confidential Information and safeguard against disclosure.  Confidential
Information is defined below and shall include intellectual property, new
product development formulae, in-house quality control manuals, production
processes and systems, and shall be the sole property of the owner thereof.
 Access to Confidential Information of Contractor shall be restricted to Board
Members of Company, Contractor, Richard Krolewski and designated employees or
persons that have executed non-disclosure agreements.  At no time shall the
Confidential Information of Contractor be shared by Company into the public
domain; to include its other shareholders.




NOW, THEREFORE, in consideration of the premises, of the performance of the
parties under the Agreement and of the mutual agreements hereinafter set forth,
the parties agree as follows:




I.

Services; Term




A.

The Company hereby agrees to retain the Contractor for the rendering of
Services, and the Contractor agrees to serve the Company, providing the
Services, on the terms and conditions hereinafter set forth.  The Term of the
Agreement shall commence on August 6th, 2018, and shall continue for a period of
6 months, or until February 1st, 2019.  This Agreement may be renewable for an
additional three-month period if both parties are in agreement and with a
written extension; to include additional fees and responsibilities. Either
Contractor or Company reserves the right to cancel this Agreement at any time
for “Cause” or non-compliance with the terms and conditions of this Agreement.




II.

Duties




A.

The Contractor will render Services to Company in accordance with the Duties
described herein, and further agrees to not render Services, directly or
indirectly, to any Conflicting Organization during the term of this Agreement.
 “Conflicting Organization” means any current or prospective competitor of
Company or any of its businesses, whether offering the same or substitute,
replacement or alternative products or services.








--------------------------------------------------------------------------------

 




B.

The parties agree that the sole Services to be provided and rendered by
Contractor to Company are as follows:




·

To deliver a Report based on the Inspection and Assessment of the Basanite
Industries plant and operations located at 2688 NW 29th Terrace, in Oakland
Park, FL, along with recommendations and/or remedies for any non-productive or
non-compliant equipment, safety concerns, improved processes, additional
personnel, process methods, and raw materials and their supply sources.

Þ

From the Report, develop and execute a highly proprietary Business and
Operational Plan within an agreed upon Timeline and Budget.




·

To provide a viable New Formulation; and proper process methodology for
producing quality, industry compliant BFRP, targeting higher performance levels
[exceeding ACI 440.R-06 Guaranteed Tensile and Modulus Strengths] and net
throughput, thus reducing the BFRP’s cost per linear foot.




·

To provide leadership and management over all operational staff.  To include
collaboration with the Board of Directors and/or designated liaison (Richard
Krolewski), for the hiring of all (additionally recommended) staff required to
run, test and maintain the equipment and processes.




·

To provide qualified recommendations and guidance for necessary purchasing of
all equipment.




·

To develop a new supply chain for required materials, with Supply Agreements and
transparency.

 

C.

The parties further agree that, as “Interim CEO”, Contractor will have financial
decision-making rights and authority to fully execute the agreed upon Plan,
subject to oversight and authority of the Board of Directors in the exercise of
its fiduciary duties.




III.

Fee; Additional Provisions




A.

In exchange for all Services rendered, the Company shall pay Contractor a total
fee of $65,000.00.  The fee shall be paid $25,000 upon execution of this
agreement followed by five payments of $8,000 each on September 6, 2018, October
6, 2018, November 6, 2018, December 6, 2018 and January 6, 2019.  In addition,
Contractor will be granted a vested interest in the Company, in the form of
1,000,000 Shares of PayMeOn Stock.




B.

The Standard Terms attached are also part of this Agreement.




IN WITNESS WHEREOF, each party has executed this Agreement as of the date first
above written.




Contractor:

 

Company:

 

 

 

 

 

By:

 

 

By:

 

Name:

David L Anderson

 

Name:

 

Title:

Principal

 

 

 

Address:

935 Lazy Creek Drive

 

 

 

 

Newton, KS 67114

 

 

 

Federal ID or SS#____________

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------

 







STANDARD TERMS

Definitions.

“Company Confidential Information” means all information (including information
that is, or is designated or treated by the Company as, non-public, confidential
or proprietary), Work Product (as defined below), Inventions (as defined below)
and Intellectual Property (as defined below), in each case whether in written,
electronic, oral or other form and regardless of whether it has been, is or can
be registered or protected under any patent, copyright, trademark, trade secret
or other law, that is owned, used or held by or relating to the Company or any
of its customers, licensors, licensee, suppliers, distributors, partners or
agents (including past, present or prospective business, products, services,
equipment, methodologies, governmental and third party grants, regulatory
approval plans and strategies, marketing materials, promotional materials,
pricing and distribution policies and strategies, marketing and sales techniques
and plans, research, work in progress, manufacturing strategies and plans,
financial condition and resources, financial or business performance or data,
revenues, costs, assets, liabilities, rights, obligations, concepts, ideas,
strategies and plans), including any of such information obtained through visual
inspection properties, through conference calls or meetings and through letters,
emails, text messages, recordings, videos, pictures, books, records, reports,
files and other documents.  “Company Confidential Information” does not,
however, include information (i) which is on the date hereof or becomes after
the date hereof publicly available, other than as a result of a disclosure which
constitutes a breach of this Agreement, (ii) which is on the date hereof or
becomes after the date hereof known by Contractor on a non-confidential basis
from a source (other than Company or its representatives) which is not
prohibited from disclosing such information to Contractor by a legal,
contractual, statutory, fiduciary or other obligation, as evidenced by permanent
dated written records of a type customarily generated and maintained in the
ordinary course of business, or (iii) which is known by Contractor prior to the
time at which it was furnished by or for the Company, directly or through its
representatives, as evidenced by permanent dated written records of a type
customarily generated and maintained in the ordinary course of business.
 Information which is specific shall not be deemed to be within an exception set
forth in this paragraph merely because it is embraced by general information
which is within such an exception, and a combination of information shall not be
deemed to be within an exception set forth in this paragraph merely because
individual aspects of such combination are within such an exception unless the
combination of information itself, its principle of operation and its value and
advantages are within such an exception.

“Intellectual Property” means all concepts, ideas, research, developments,
inventions, discoveries, improvements, trade secrets, know how, specifications,
formulas, processes, procedures, systems, methods, techniques, designs,
drawings, operating (or process or production conditions, data or methods),
engineering information and data, technical information and data, invention
rights, shop rights, utility models, invention disclosures, mask works,
published works, unpublished works, derivative works, works of authorship,
computer programs, software, hardware, firmware, algorithms and other
technology, in each case whether in written, electronic, oral or other form and
regardless of whether entitled to registration or protection under any patent,
copyright, trademark, trade secret or other law.

“Inventions” means all products, devices, services and Intellectual Property
made, prepared, developed, originated, created, conceived discovered or invented
by Contractor relating to Company’s business or arising from services for
Company during his engagement with Company, or derived from Company Confidential
Information, in each case, whether alone or in conjunction with others, whether
at Company premises or otherwise, whether during normal business hours or
otherwise, whether in written, electronic, oral or other form and regardless of
whether entitled to registration or protection under any patent, copyright,
trademark, trade secret or other law.





--------------------------------------------------------------------------------

 




“Work Product” means all trademarks, service marks, trade names, creative works
and works of authorship authored, made, prepared, developed, originated, created
or conceived by Contractor relating to Company’s business or arising from
services for Company during his engagement with Company, or derived from Company
Confidential Information, in each case, whether alone or in conjunction with
others, whether at Company premises or otherwise, whether during normal business
hours or otherwise, whether in written, electronic, oral or other form and
regardless of whether entitled to registration or protection under any patent,
copyright, trademark, trade secret or other law.  All Work Product shall
constitute “work made for hire.”

Confidential Information.  For a period of commencing on the date hereof and
continuing until the expiration of 3 years from the date hereof (the
“Confidential Period”), Contractor will keep all Company Confidential
Information strictly confidential and will not disclose any of it to any other
person; provided, however, that it may be disclosed (i) with prior written
consent of Company or (ii) for the benefit of Company in connection with the
performance of his services for Company.  For the Confidential Period,
Contractor will not use any Company Confidential Information other than for the
benefit of Company in connection with the performance of his services for
Company.  At any time upon the request of the Company, Contractor will promptly
destroy or return to Company all Company Confidential Information in his
possession (including all copies) and confirm such destruction or return to the
Company in writing.  If Contractor is required by law, rule, regulation or order
of a court or governmental or regulatory authority to disclose any Company
Confidential Information, he will as promptly as possible give written notice
Company and fully cooperate with Company in respect of any action it may desire
to take in connection therewith.  Company makes no express or implied
representation, warranty, guaranty or other commitment as to the accuracy or
completeness of any Company Confidential Information.  Contractor agrees to
comply with the requirements of all third parties concerning the use and
disclosure by Company and its employees and agents of the confidential and
proprietary information of such third parties.

Ownership.  Contractor agrees that Company is the sole and exclusive owner of
all Intellectual Property that is owned, used or held by or relating to Company
and all Company Confidential Information, Inventions and Work Product, in each
case together with all goodwill associated therewith.  Contractor will promptly
inform Company of, and reduce to written or other form as customary, all Work
Product and Inventions.  Contractor hereby assigns to Company all right, title
and interest in all Inventions and Work Product and agrees to promptly execute
and deliver to Company all written instruments, and perform all acts, which
Company deems necessary or appropriate to evidence the assignment thereof to
Company, preserve all property rights therein and to defend and enforce the
same.

Non-Solicitation.  During and for 6 months after his engagement, Contractor
shall not, alone or in concert with any other person, directly or indirectly,
hire or engage, or attempt to hire or engage, any individual employed or engaged
by Company during such period encourage any such individual to terminate his or
her employment or engagement with Company.

Other Employers and Engagements.  Contractor represents and warrants that
neither this Agreement nor his services hereunder will constitute a breach of
any other contract, duty, obligation or law applicable to him.  Contractor will
not use in the performance of services for Company or disclose to Company any
trade secret or confidential or proprietary information of any prior employer or
other business, if and to the extent that such use or disclosure may cause a
breach of any contract with or obligation or duty owed to such employer or
business.  Contractor will, prior to accepting employment or engagement with any
new employer or business, inform such employer or business of this Agreement
and, if such employer or business could be a Conflicting Organization, inform
Company thereof.

Nondisparagement.  Contractor shall not, directly or indirectly through others,
at any time during or after the Term disparage or criticize Company, its
business or assets or any of its officers, directors, employees or agents in a
manner that causes or could reasonably be expected to cause damage or harm to
the business interests or reputation of Company.





--------------------------------------------------------------------------------

 




Remedies.  Each party agrees that, in the event of any actual or threatened
breach, the other party will suffer immediate and irreparable harm for which
there is not adequate remedy at law.  Therefore, in addition to any other rights
or remedies at law, in equity, or by statute, each party consents to the
granting of injunctive relief in favor of the other party in the event of any
such breach or threatened breach, without proof of actual damages and without
the requirement of posting bond or other security.

Relationship.  Contractor is an independent contractor of Company and no
employment, joint venture, profit-sharing, partnership or other relationship
exists between them.

Miscellaneous.  This Agreement sets forth the entire agreement among the parties
with respect to the subject matter of this Agreement.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 Delivery by fax or PDF shall be as effective as delivery of an original.  This
Agreement inures to the benefit of PayMeOn Inc.’s subsidiaries and its and their
successors and assigns, who are third-party beneficiaries of this Agreement.
 The validity, construction, interpretation and performance of this Agreement
shall be construed under, and governed by, the laws of the State of Florida
without regard to conflicts of law principles.  THE PARTIES WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDING RELATED TO THIS AGREEMENT.  If any provision of
this Agreement is held to be invalid, illegal or unenforceable under applicable
law, such provision shall be modified by a court of competent jurisdiction to
make such provision legal, valid and enforceable, without invalidating the
remainder of such provision or the remaining provisions of this Agreement, with
the provisions of this Agreement being interpreted, to the maximum extent
possible, so as to conform to the original intent of this Agreement.  This
Agreement may not be changed, supplemented, canceled or terminated, and the
terms hereof may not be waived, except by written instrument signed by the
parties.  No delay in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.  No waiver any such right, power or privilege, nor
any single or partial exercise of any such right, power or privilege, shall
preclude any further exercise thereof or the exercise of any other such right,
power or privilege.  The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies.  The time period of a restrictive
covenant herein shall only be deemed to have run while the party bound thereby
was in full compliance therewith.  All notices in respect of this Agreement
shall be given in writing, shall be hand delivered or sent by registered or
certified first-class mail, postage prepaid, and shall be effective upon
delivery if hand delivered, or three days after mailing if mailed.  The
non-prevailing party shall reimburse the prevailing party for all reasonable
collection and enforcement costs, including all reasonable attorneys’ fees and
disbursements, in connection with any proceeding related to any breach or
threatened breach hereof.



